Item 77C Exhibit 1 PROXY RESULTS SPECIAL JOINT MEETING OF SHAREHOLDERS JANUARY 4, 2010 A Special Joint Meeting of Shareholders (the Meeting) of Dreyfus Municipal Money Market Fund, Inc. (the Fund) was held on January 4, 2010. Out of a total of 920,271,962.357 of the Funds shares (Shares) of common stock outstanding and entitled to vote at the Meeting, a total of 462,966,789.550 which is 50.308% of the outstanding shares, of the Funds shares were represented at the Meeting, in person or by proxy. Shareholders voted on the approval of changes to the Funds fundamental policies and investment restrictions. The following matters were duly approved by the holders of the Funds outstanding Shares as follows: 1. To approve amending the Funds policy regarding borrowing: No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 412,719,207.740 44.848% 89.147% Against 33,908,017.940 3.684% 7.324% Abstain 16,339,563.870 1.776% 3.529% TOTAL 462,966,789.550 50.308% 100.00% 2. To approve amending the Funds policy regarding lending: No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 410,073,437.850 44.560% 88.575% Against 36,104,434.220 3.923% 7.799% Abstain 16,788,917.480 1.825% 3.626% TOTAL 462,966,789.550 50.308% 100.00% 3. To permit investment in other investment companies. No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 398,047,061.480 43.253% 85.977% Against 47,447,979.660 5.156% 10.249% Abstain 17,471,748.410 1.899% 3.774% TOTAL 462,966,789.550 50.308% 100.00%
